


AMENDMENT NUMBER SIX AND WAIVER, dated as of November 30, 2001 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of
November 27, 1998, as previously amended, modified and supplemented and as last
amended by Amendment No. 5 (“Amendment No. 5”), dated as of June 30, 2001 (the
“Credit Agreement”), among SUPERIOR TELECOMMUNICATIONS INC. (formerly known as
Superior/Essex Corp.), a Delaware corporation (the “Company”), ESSEX GROUP INC.,
a Michigan corporation (“Essex” and, together with the Company, the
“Borrowers”), each of the Guarantors party thereto (the “Guarantors”) (which
Guarantors shall include Superior TeleCom Inc., a Delaware corporation (the
“Parent”)), the lending institutions from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), BANKERS TRUST COMPANY, as
Administrative Agent, MERRILL LYNCH & CO., as Documentation Agent, and FLEET
NATIONAL BANK, as Syndication Agent (the “Agents”).  Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

WHEREAS, the Borrowers have agreed to become subject to certain additional
covenants and other provisions, as contained herein; and

 

WHEREAS, in connection with the foregoing, the Borrowers have requested that the
Agents and the Lenders amend and waive certain Sections of the Credit Agreement
and certain related definitions of the Credit Agreement; and

 

WHEREAS, the Agents and the Lenders have considered and agreed to the Borrowers’
requests, upon the terms and conditions set forth in this Amendment; and

 

WHEREAS, the consent of the Required Lenders of each Tranche is necessary to
effect this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION ONE - AMENDMENT

 

The Credit Agreement is amended as hereinafter provided in this Amendment, and
the other terms hereof shall be, effective as of November 30, 2001 (the
“Amendment No. 6 Effective Date”).

 

1.1.          Amendments to Section 1 (Amount and Terms of Credit) of the Credit
Agreement.

 

(a)   Section 1.08(b) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(b) The unpaid principal amount of each Euro Rate Loan shall bear interest from
the date of the Borrowing thereof until the earlier of (i) the maturity (whether
by acceleration or otherwise) of such Euro Rate Loan and (ii) the conversion of
such Euro Rate Loan to a Base Rate Loan pursuant to Section 1.06, 1.09 or
1.10(b), as applicable, at a rate per annum which shall at all times be the
Applicable Euro Rate Margin in excess of the relevant Euro Rate; provided that
no Euro Rate Loan converted after the Amendment No. 6 Effective Date shall bear
interest at an interest rate lower than the one-month Euro Rate plus the
Applicable Euro Rate Margin on the Amendment No. 6 Effective Date.”

 

(b)   Section 1.08(c) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(c) On or after and during the continuance of any Event of Default, principal
and, to the extent permitted by law, interest in respect of each Loan shall bear
interest at a rate per annum equal to the greater of (x) the rate which is 2% in
excess of the rate then borne by such Loans and (y) the rate which is 2% in
excess of the rate otherwise applicable to Base Rate Loans from time to time.
Interest which accrues under this Section 1.08(c) shall be payable on demand.”

 

2

--------------------------------------------------------------------------------


 

1.2.  Amendments to Section 4 (Payments) of the Credit Agreement.

 

(a)   Section 4.02(b) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(b)  In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date set forth below, the Borrowers shall
be required to repay that principal amount of Tranche A Term Loans, to the
extent then outstanding, set forth opposite such date (each such repayment, as
the same may be reduced as provided in Sections 4.01 and 4.02(i), a “Tranche A
Term Loan Scheduled Repayment,” and each such date, a “Tranche A Term Loan
Scheduled Repayment Date”):

 

Tranche A Term Loan Scheduled Repayment Date

 

Amount

 

Quarterly Payment Date in December 2001

 

$

8,553,394.43

 

 

 

 

 

Quarterly Payment Date in March 2002

 

8,553,394.43

 

Quarterly Payment Date in June 2002

 

8,553,394.43

 

Quarterly Payment Date in September 2002

 

8,553,394.43

 

Quarterly Payment Date in December 2002

 

11,250,571.24

 

 

 

 

 

Quarterly Payment Date in March 2003

 

11,250,571.24

 

Quarterly Payment Date in June 2003

 

11,250,571.24

 

Quarterly Payment Date in September 2003

 

11,250,571.24

 

Quarterly Payment Date in December 2003

 

48,384,770.40

 

May 27, 2004

 

190,622,685.16

 

 

All Tranche A Term Loans will be repaid on the Tranche A Term Loan Maturity
Date.”

 

(b)   Section 4.02(c) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(c) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02,

 

3

--------------------------------------------------------------------------------


 

on each date set forth below, the Borrowers shall be required to repay that
principal amount of Tranche B Term Loans, to the extent then outstanding, set
forth opposite such date (each such repayment, as the same may be reduced as
provided in Sections 4.01 and 4.02(i), a “Tranche B Term Loan Scheduled
Repayment,” and each such date, a “Tranche B Term Loan Scheduled Repayment
Date”):

 

4

--------------------------------------------------------------------------------


 

Tranche B Term Loan Scheduled Repayment Date

 

Amount

 

Quarterly Payment Date in December 2001

 

$

10,867,501.19

 

 

 

 

 

Quarterly Payment Date in March 2002

 

10,867,501.19

 

Quarterly Payment Date in June 2002

 

10,867,501.19

 

Quarterly Payment Date in September 2002

 

10,867,501.19

 

Quarterly Payment Date in December 2002

 

14,294,394.73

 

 

 

 

 

Quarterly Payment Date in March 2003

 

14,294,394.73

 

Quarterly Payment Date in June 2003

 

14,294,394.73

 

Quarterly Payment Date in September 2003

 

14,294,394.73

 

Quarterly Payment Date in December 2003

 

61,475,190.25

 

 

 

 

 

Quarterly Payment Date in March 2004

 

36,502,264.99

 

Quarterly Payment Date in June 2004

 

34,282,178.89

 

Quarterly Payment Date in September 2004

 

34,282,178.89

 

Quarterly Payment Date in December 2004

 

34,282,178.89

 

 

 

 

 

Quarterly Payment Date in March 2005

 

34,282,178.89

 

Quarterly Payment Date in June 2005

 

34,282,178.89

 

November 27, 2005

 

34,282,178.89

 

 

All Tranche B Term Loans will be repaid on the Tranche B Term Loan Maturity
Date.”

 

(c)   Section 4.02(d) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(d) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 4.02, on each date on or after the Amendment No. 6
Effective Date on which either of the Borrowers or any of their respective
Subsidiaries receives Net Cash Proceeds from an Asset Sale or Sales (other than
a sale of Margin Stock prior to consummation of the Merger), an amount equal to
100% of such Net Cash Proceeds shall be applied as a mandatory repayment of
principal of outstanding Loans in accordance with the requirements of
Sections 4.02(i) and (j); provided,

 

5

--------------------------------------------------------------------------------


 

however, that the Net Cash Proceeds from the DNE Asset Sale may be used to (x)
make the interest payment due under the Floating Rate Facility on February 28,
2002 to the extent provided for in clause (a) of the second flush paragraph
after the last clause of Section 8.04 and (y) pay the First Amendment Fee as
provided by Section 6(a) of Amendment No. 6. and Waiver, dated as of
November 30, 2001, to the Credit Agreement.”

 

(d)   Section 4.02(i) shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

 

“(i)  Each amount required to be applied to Loans pursuant to this Section 4
shall (A) prior to the Major Asset Sale, be applied first pro rata to each
Tranche of Term Loans (with each Tranche of Term Loans to be allocated that
percentage of the amount to be applied as is equal to a fraction (expressed as a
percentage) the numerator of which is the then outstanding principal amount of
such Tranche of Term Loans and the denominator of which is equal to the then
outstanding principal amount of all Term Loans) and (B) upon and after the Major
Asset Sale, (x) the first $175.0 million of Net Cash Proceeds shall be applied
(1) first, to repay Excess Revolving Loans and (2) second, pro rata to each
Tranche of Term Loans (with each Tranche of Term Loans to be allocated that
percentage of the amount to be applied as is equal to a fraction (expressed as a
percentage) the numerator of which is the then outstanding principal amount of
such Tranche of Term Loans and the denominator of which is equal to the then
outstanding principal amount of all Term Loans) and (y) any additional Net Cash
Proceeds shall be applied pro rata to each Tranche of Loans, including Revolving
Loans (with each Tranche of Term Loans to be allocated that percentage of the
amount to be applied as is equal to a fraction (expressed as a percentage) the
numerator of which is the then outstanding principal amount of such Tranche of
Term Loans and the denominator of which is equal to the then outstanding
principal amount of all Term Loans).  Any amount required to be applied to any
Tranche of Term Loans pursuant to this

 

6

--------------------------------------------------------------------------------


 

Section 4 shall be applied to reduce the then remaining Scheduled Repayments of
the respective Tranche pro rata based upon the then remaining principal amount
of each Scheduled Repayment, in each case reducing the Loans incurred by each of
the Company and Essex pro rata, and, if no Term Loans remain outstanding, all
such amounts shall be applied to repay outstanding borrowings under the
Revolving Loans.  In the event that any amount is required to be applied, and is
so applied, to repay Revolving Loans pursuant to clause (B) of this
Section 4.02(i), the Total Revolving Loan Commitment shall, concurrently with
such repayments, be reduced by 85% of the amount of such repayment with each
Lender’s Revolving Loan Commitment being reduced pro rata based on the aggregate
amount of such reduction in the Total Revolving Loan Commitment; provided, that
the Total Revolving Loan Commitment shall at no point be reduced as a result of
this sentence to an amount less than $50.0 million.”

 

(e)   The following two new Sections 4.02(l) and (m) shall be added to
immediately follow Section 4.02(k) consisting of the following:

 

“(l)  Notwithstanding anything to the contrary contained elsewhere in this
Credit Agreement, in the event the Net Cash Proceeds of the DNE Asset Sale
exceed $25 million, up to $7 million of such excess may be applied to the
Tranche A and Tranche B Term Loan Scheduled Repayments due in March 2002 (pro
rata).

 

(m)  In the event that the Borrowers have cash (together with Cash Equivalents)
on hand in excess of $25.0 million in the aggregate (provided that in
calculating such amount, deposited funds which are not immediately available
shall be excluded), such excess cash on hand shall be used to repay Revolving
Loans  (but not to permanently reduce the Total Revolving Loan Commitment)”

 

7

--------------------------------------------------------------------------------


 

1.3.  Amendments to Section 7 (Affirmative Covenants) of the Credit Agreement.

 

(a)   Section 7.15, added to the Credit Agreement pursuant to Amendment No. 5,
shall be deleted in its entirety and replaced with the following:

 

“[Intentionally omitted].”

 

(b)   The following new section shall be added to Section 7 to immediately
follow Section 7.16 (which was previously added pursuant to Amendment No. 5)
consisting of the following:

 

“Section 7.17.  Additional Collateral Required Pursuant to Amendment No. 6.  The
Borrowers and the Parent hereby agree and covenant that the Borrowers and the
Parent will, and will cause each of their respective Subsidiaries to, as soon as
practicable but not later than December 15, 2001 (unless extended by the
Steering Committee of the Lenders in its sole discretion):

 

(a)               duly execute and deliver to the Collateral Agent, Mortgages
and related guarantees (to the extent not previously delivered to the Collateral
Agent) encumbering substantially all Real Property owned or leased by the
Borrowers (which Real Property is listed in Annex A hereto), the Parent or their
respective Subsidiaries (except for (i) such Real Property as to which the
Steering Committee of the Lenders shall determine that the costs of obtaining
such Mortgage are excessive in relation to the value of the security to be
afforded thereby and (ii) any leased Real Property in the event the provisions
of the applicable Lease shall prohibit the grant of a mortgage Lien on such
leased Real Property and the Parent, Borrower or Subsidiary that is the tenant
of such leased Real Property shall be unable to obtain the applicable landlord’s
consent (after having used commercially reasonable efforts to obtain such
consent; provided that in such event, such tenant

 

8

--------------------------------------------------------------------------------


 

shall cause such leased Real Property to be assigned to a special purpose
Subsidiary (it being understood that in the event the provisions of the
applicable Lease shall prohibit such assignment, such tenant shall use
commercially reasonable efforts to obtain the applicable landlord’s consent and,
to the extent such consent shall not be obtained after such tenant shall have
used such efforts, such tenant shall not be obligated so to assign such leased
Real Property)), the capital stock or other equity interest of which shall be
pledged to the Collateral Agent pursuant to an amendment to the Second Amended
and Restated Pledge Agreement in form and substance reasonably acceptable to the
Collateral Agent), and each such Mortgage shall be duly executed by the Parent,
Borrower or Subsidiary that is the owner or holder of an interest in the Real
Property encumbered thereby and shall be in form for recording in the recording
office of each jurisdiction where the applicable Real Property is situated, and
shall be accompanied by such fixture filings, certificates, affidavits,
questionnaires, instruments, returns or other documents as shall be required in
connection with filing or recordation thereof and to grant a perfected mortgage
lien on such Real Property;

 

(b)              with respect to each Real Property subject to a Mortgage
described in clause (a) of this Section 7.17, deliver to the Collateral Agent
(i) such consents, approvals, estoppels, tenant subordination agreements or
other instruments as shall be necessary or reasonably requested by the
Collateral Agent to grant the Lien contemplated by the applicable Mortgage;
(ii) a title search provided by the Title Company (or foreign equivalent
thereof) containing no exceptions to title other than exceptions reasonably
acceptable to the Collateral Agent;

 

9

--------------------------------------------------------------------------------


 

(iii) policies or certificates of insurance as required by the Mortgage relating
to such Real Property, which policies or certificates shall comply with the
insurance requirements contained in such Mortgage; (iv) evidence acceptable to
the Collateral Agent of payment by the Borrowers of all search and examination
charges, mortgage recording taxes and fees, charges, costs and expenses required
for the recording of such Mortgage; and (v) a duly executed officer’s
certificate or other evidence satisfactory to the Collateral Agent of the type
described in Section 5.10(x) of the Credit Agreement;

 

(c)               deliver to the Collateral Agent UCC, judgment and tax lien
searches (or foreign equivalents thereof) confirming that  the Collateral
subject to the Security Documents is subject to no Liens other than Liens
permitted by the applicable Security Documents;

 

(d)              deliver to the Collateral Agent the legal opinion of local and
foreign counsel in each jurisdiction as may be required by the Collateral Agent,
in each case in form and substance reasonably acceptable to the Collateral
Agent;

 

(e)               with respect to each leased Real Property at which Collateral
is located, use its best commercially reasonable efforts to obtain and deliver
to the Collateral Agent a landlord lien waiver and access agreement
substantially in the form of Exhibit 3 to the Second Amended and Restated
Security Agreement, with such changes as shall be reasonably acceptable to the
Collateral Agent; and

 

(f)                 deliver to the Collateral Agent evidence that all other
actions necessary or in the reasonable opinion of the Collateral Agent,

 

10

--------------------------------------------------------------------------------


 

desirable to create, perfect and confirm the security interests purported to be
created by the Security Documents have been taken.

 

The costs and expenses of all actions taken by the parties in connection with
the pledge of the Collateral contemplated in this Section 7.17 (including,
without limitation, the reasonable fees and disbursements of Cahill Gordon &
Reindel, local and foreign counsel) shall be paid by the Loan Parties promptly
following demand therefor.”

 

1.4.  Amendments to Section 8 (Negative Covenants) of the Credit Agreement.

 

(a)   The flush left paragraph after the last paragraph of Section 8.04 which
was added pursuant to Amendment No. 5 shall be deleted in its entirety and
replaced with the following text:

 

“Upon the Amendment No. 6 Effective Date, the Blocking Notice delivered by the
Administrative Agent on behalf of the Lenders shall be deemed to be revoked and
the November 30, 2001 scheduled interest payment in an amount not to exceed
$4,376,388.89 may be paid in cash.

 

Notwithstanding the foregoing, the Borrowers shall not, and the Borrowers shall
cause their Subsidiaries not to, directly or indirectly, make any interest
payments with respect to interest accrued on or after December 1, 2001 through
and including November 30, 2002, due under the Floating Rate Facility, except
that, so long as no Default or Event of Default has occurred and is continuing:

 

(a)       the cash interest payment due under the Floating Rate Facility on
February 28, 2002 may be paid on the later of (i) February 28, 2002 (in the
event that the DNE Asset Sale is consummated prior to such date) or (ii) the
date of the consummation of the DNE Asset Sale.  Such interest payment may be
paid only out of the Net

 

11

--------------------------------------------------------------------------------


 

Cash Proceeds from the DNE Asset Sale (to the extent not used for any other
purpose);

 

(b)       the cash interest payment due under the Floating Rate Facility on
May 31, 2002 may be paid in the event that the Borrowers both:  deliver, on or
before May 15, 2002, to the Administrative Agent (on behalf of the Lenders) and
Policano & Manzo (i) the Major Asset Sale Letter of Intent (provided that the
Major Asset Sale Letter of Intent is then in effect) and (ii) a Projected
Liquidity Certificate which shows Liquidity of at least $40.0 million on such
date and after giving effect to such cash interest payment;

 

(c)       the cash interest payment due under the Floating Rate Facility on
August 30, 2002 may be paid in the event that the Borrowers both:  deliver, on
or before August 15, 2002, to the Administrative Agent (on behalf of the
Lenders) and Policano & Manzo (i) the Definitive Transaction Agreement (provided
that the Definitive Transaction Agreement is then in effect) and (ii) a
Projected Liquidity Certificate which shows Liquidity of at least $40.0 million
on such date and after giving effect to such cash interest payment; and

 

(d)       the cash interest payment due under the Floating Rate Facility on
November 30, 2002 may be paid in the event that the Borrowers both: 
(i) consummate the Major Asset Sale, on or before November 15, 2002, and
(ii) deliver, on or before November 15, 2002, to Policano & Manzo and the
Administrative Agent (on behalf of the Lenders) a Projected Liquidity
Certificate which shows Liquidity of at least $40.0 million on such date and
after giving effect to such cash interest payment;

 

provided, however that no payment provided for in clauses (b) through (d) above
may be made (I) prior to five Business Days after the delivery of the applicable
Projected Liquidity Certificate or (II) in

 

12

--------------------------------------------------------------------------------


 

the event that either the Administrative Agent or Policano & Manzo objects to
the calculation of Liquidity in such Projected Liquidity Certificate or that the
Projected Liquidity Certificate does not otherwise comply with the requirements
of Amendment No. 6 and Waiver, dated as of November 30, 2001, to the Credit
Agreement.

 

Notwithstanding anything to the contrary herein, if the Borrowers have not
satisfied any of the conditions to the making of any interest payment on the
Floating Rate Facility on or before the date such condition was required to have
been satisfied, then, so long as no Default or Event of Default has occurred and
is continuing, such interest payment may be made in cash at a later date if all
conditions to the making of such interest payment are satisfied on such later
date, provided, however, that (I) evidence of such satisfaction shall be
delivered to the Steering Committee and Policano & Manzo, and (II) no such
payment may be made (a) prior to five Business Days after the delivery of such
evidence or (b) in the event that either the Steering Committee or Policano &
Manzo objects to the calculation of Liquidity as set forth in such evidence or
that the Projected Liquidity Certificate included in such evidence does not
otherwise comply with the requirements of Amendment No. 6 and Waiver, dated as
of November 30, 2001, to the Credit Agreement.

 

Notwithstanding the foregoing provisions of this Section 8.04, up to two
scheduled cash interest payments under the Floating Rate Facility may be made in
cash, but only to the extent of the Net Cash Proceeds from (x) the issuance of
common or preferred stock of the Parent (to the extent contributed to either
Borrower), (y) junior subordinated debt of the Borrowers, in each case, on terms
and conditions acceptable to the Steering Committee and Policano & Manzo, or
(z) the credit support provided by Alpine contained in, and on the terms
provided in, the amendment to the Floating Rate Facility described below and the
payment described in this subclause (z) shall not be subject to the
subordination provisions of the Floating Rate Facility.  The Borrowers will not,
directly or indirectly, amend or modify, or fail to enforce

 

13

--------------------------------------------------------------------------------


 

any of their rights and remedies, including the right to make payment in kind
and to enforce the subordination provisions thereof, with respect to any of the
documentation governing the credit support described in Section 1.4 (of
Amendment No. 6 dated as of November 30, 2001) provided by Alpine, or make any
cash payments (whether for principal, interest, reimbursement of expenses,
indemnity or otherwise).

 

Further, notwithstanding anything to the contrary herein, the Borrowers will be
permitted to make cash interest payments in respect of the Floating Rate
Facility on May 31, 2002 and August 30, 2002 if, prior to the making thereof,
(i) a Projected Liquidity Certificate for the last day of the calendar quarter
in which any such payment is to be made (or if such date is the last date of a
calendar quarter, the next calendar quarter) showing Liquidity of not less than
$60 million on such date, after giving effect to such cash interest payment,
shall have been provided to the Lenders and Policano & Manzo and (ii) so long as
no Default or Event of Default has occurred and is continuing, the Borrowers are
in compliance with the covenants contained in Sections 7 and 8 hereof and the
Floating Rate Facility; provided, however, that no such payment may be made (I)
prior to five Business Days after the delivery of either such certificate or
(II) in the event that either the Administrative Agent or Policano & Manzo
objects to the calculation of Liquidity in such certificate or that the
Projected Liquidity Certificate does not otherwise comply with the requirements
of Amendment No. 6 and Waiver, dated as of November 30, 2001, to the Credit
Agreement.

 

Other than the amendment to the Floating Rate Facility described in Section 5(b)
of Amendment No. 6 and Waiver, dated as of November 30, 2001, to the Credit
Agreement, the Borrowers shall not, directly or indirectly, amend, modify or
waive any provision of the Floating Rate Facility (including to increase the
rate of interest or make (or permit any Affiliate to make) any payment with
respect to loans, interest or other amounts thereunder).

 

14

--------------------------------------------------------------------------------


 

Notwithstanding the above, in no event may an aggregate cash interest payment on
any date be greater than the amount of cash interest that would have been
payable on such date, if the aggregate principal amount of the Floating Rate
Facility did not exceed $200 million.”

 

(b)   Section 8.08(a) shall be amended by replacing “50.0” opposite the date
“12/31/2002” in the table in such Section with “N/A” and adding the following
text at the end of such subsection

 

“Capital Expenditures for the period ending December 31, 2002 shall be re-tested
on January 3, 2003 such that Capital Expenditures may not exceed $50.0 for such
period unless (x) the Major Asset Sale has been consummated prior to January 3,
2003 and (y) the Required Lenders have agreed to an alternate level of Capital
Expenditures for such period ending.”

 

(c)   Section 8.09 shall be amended by deleting the text thereof in its entirety
and replacing it with the following:

 

“8.09.  Minimum Consolidated EBITDA.  The Company will not permit Consolidated
EBITDA during any Test Period set forth below to be less than the amount (in
millions of dollars) set forth below with respect to such Test Period:

 

Test Period Ending:

 

Consolidated EBITDA

12/31/2001

 

N/A

03/31/2002

 

N/A

06/30/2002

 

N/A

09/30/2002

 

N/A

12/31/2002

 

N/A

03/31/2003

 

365.0

06/30/2003

 

370.0

09/30/2003

 

375.0

12/31/2003 and the last day of each Fiscal Quarter thereafter

 

380.0

 

15

--------------------------------------------------------------------------------


 

Consolidated EBITDA for the Test Period ending December 31, 2002 shall be
re-tested on January 3, 2003 such that Consolidated EBITDA may not be less than
$360.0 for such Test Period unless (x) the Major Asset Sale has been consummated
prior to January 3, 2003 and (y) the Required Lenders have agreed to an
alternate level of Consolidated EBITDA for such Test Period.”

 

(d)   Section 8.10 shall be amended by deleting the text thereof in its entirety
and replacing it with the following:

 

“8.10.  Interest Coverage Ratio and Fixed Charge Coverage Ratio.  The Company
will not permit either (x) the Interest Coverage Ratio or (y) the ratio of
Consolidated EBITDA to the sum of (x) Consolidated Interest Expense and (y)
Capital Expenditures (such ratio, the “Fixed Charge Coverage Ratio”) for any
Test Period set forth below to be equal to or less than the ratio set forth
below with respect to such Test Period:

 

Test Period Ending:

 

Fixed Charge Coverage Ratio

 

Interest Coverage Ratio

 

12/31/2001

 

0.77

x

1.03

x

03/31/2002

 

1.57

x

2.14

x

06/30/2002

 

N/A

 

N/A

 

09/30/2002

 

N/A

 

N/A

 

12/31/2002

 

N/A

 

N/A

 

03/31/2003

 

N/A

 

3.25

x

06/30/2003

 

N/A

 

3.25

x

09/30/2003

 

N/A

 

3.50

x

12/31/2003 and the last day of each Fiscal Quarter thereafter

 

N/A

 

3.50

x

 

The Interest Coverage Ratio for the Test Period ending December 31, 2002 shall
be re-tested on January 3, 2003 such that the Interest Coverage Ratio may not be
equal to or less than 3.00x for such Test Period, unless (x) the Major Asset
Sale has been consummated prior to January 3, 2003 and (y)

 

16

--------------------------------------------------------------------------------


 

the Required Lenders have agreed to an alternate level for the Interest Coverage
Ratio for such Test Period.”

 

(e)   Section 8.11 shall be amended by deleting the text thereof in its entirety
and replacing it with the following:

 

“8.11.  Leverage Ratio.  The Company will not permit the Pro Forma Leverage
Ratio at any time during the Test Period set forth below to be equal to or more
than the ratio set forth below with respect to such Test Period:

 

Test Period Ending:

 

Leverage Ratio

 

12/31/2001

 

N/A

 

03/31/2002

 

N/A

 

06/30/2002

 

N/A

 

09/30/2002

 

N/A

 

12/31/2002

 

N/A

 

03/31/2003

 

3.00

x

06/30/2003

 

3.00

x

09/30/2003

 

2.75

x

12/31/2003 and the last day of each Fiscal Quarter thereafter

 

2.75

x

 

The Leverage Ratio for the Test Period ending December 31, 2002 will be
re-tested on January 3, 2003 such that the Leverage Ratio may not be equal to or
more than 3.25x for such Test Period unless (x) the Major Asset Sale has been
consummated prior to January 3, 2003 and (y) the Required Lenders have agreed to
an alternate level for the Leverage Ratio for such Test Period.”

 

(f)  A new Section 8.11A shall be added to Section 8 to immediately follow
Section 8.11 consisting of the following:

 

“Section 8.11A.  Monthly Covenants.  (a)  The Company will not permit or suffer
the performance test indicated below to be less than the amount indicated

 

17

--------------------------------------------------------------------------------


 

below with respect to the first month of the fiscal quarter indicated below as
if such month were a Test Period:

 

 

 

First Month Test

 

 

 

Q2  ‘02

 

Q3  ‘02

 

Q4  ‘02

 

Interest Coverage Ratio

 

2.25

x

1.77

x

1.99

x

Fixed Charge Coverage Ratio

 

1.67

x

1.31

x

1.47

x

 

(b)  The Company will not permit or suffer the performance test indicated below
to be less than either (x) the amount indicated below with respect to the second
month of the fiscal quarter indicated below or (y) the amount indicated below
with respect to the first two months of such quarter as if such month or period,
as the case may be, were a Test Period (it being understood that the Borrowers
need meet only one of such tests for each Test Period):

 

 

 

Second Month Test

 

Fiscal Quarter:

 

Q2  ‘02

 

Q3  ‘02

 

Q4  ‘02

 

Interest Coverage Ratio

 

2.31

x

2.16

x

1.82

x

Fixed Charge Coverage Ratio

 

1.73

x

1.60

x

1.34

x

 

 

 

First Two Month Test

 

Fiscal Quarter:

 

Q2  ‘02

 

Q3  ‘02

 

Q4  ‘02

 

Interest Coverage Ratio

 

2.46

x

2.03

x

2.03

x

Fixed Charge Coverage Ratio

 

1.83

x

1.50

x

1.50

x

 

(c)  The Company will not permit or suffer the performance test indicated below
to be less than either (x) the amount indicated below with respect to the third
month of the fiscal quarter indicated or (y) the amount indicated below with
respect to the entire fiscal quarter as if such month or period, as the case may
be, were a Test Period (it being understood that the Borrowers need meet only
one of such tests for each Test Period):

 

18

--------------------------------------------------------------------------------


 

 

 

Third Month Test

Fiscal Quarter:

 

Q2  ‘02

 

Q3  ‘02

 

Q4  ‘02

Interest Coverage Ratio

 

2.39

x

2.63

x

1.29x

Fixed Charge Coverage Ratio

 

1.80

x

1.96

x

0.97x

 

 

 

Entire Fiscal Quarter Test

Fiscal Quarter:

 

Q2  ‘02

 

Q3  ‘02

 

Q4  ‘02

Interest Coverage Ratio

 

2.47

x

2.25

x

1.80x

Fixed Charge Coverage Ratio

 

1.85

x

1.67

x

1.33x

 

(d)  The Company will not, and will not permit any of its Subsidiaries to, make
any Capital Expenditures during the three month period ending on the date set
forth below in excess of the amount set forth below with respect to such date:

 

Period Ending

 

Amount

 

 

 

($ in millions)

 

12/31/01

 

6.5

 

3/31/02

 

6.5

 

4/30/02

 

6.5

 

5/31/02

 

6.5

 

6/30/02

 

6.5

 

7/31/02

 

6.7

 

8/31/02

 

6.9

 

9/30/02

 

7.0

 

10/31/02

 

7.0

 

11/30/02

 

7.0

 

12/31/02

 

7.0

 

 

The monthly reports required to be delivered pursuant to Section 7.01(a) of this
Credit Agreement shall include an Officer’s Certificate certifying compliance
with the monthly covenants contained in this Section 8.11A.

 

In calculating Consolidated EBITDA, for the purposes of the covenants contained
in Section 8.10 and this Section 8.11A, the non-recurring charges set forth on
Schedule III

 

19

--------------------------------------------------------------------------------


 

hereto shall be excluded.  Further, calculation of Consolidated EBITDA for the
Test Period ending December 31, 2001 shall exclude fees of Policano and Manzo
and legal fees and disbursements incurred by the Company in connection with the
preparation, execution and delivery of Amendment No. 6.  In addition, with
respect to the Fixed Charge Coverage Ratio tests set forth in this Section
8.11A, Capital Expenditures shall equal the average monthly spending for the
month ending in the Test Period and the prior two months.”

 

1.5.  Amendments to Section 9 (Events of Default) of the Credit Agreement.

 

(a)   A new Section 9.13 shall be added to Section 9 to immediately follow
Section 9.12 consisting of the following:

 

“Section 9.13.  Extension of the Term of Receivables Financing Agreement.  An
agreement extending the term of, or refinancing or replacing, the Receivables
Financing Agreement (in any case, on terms and conditions acceptable to the
Administrative Agent) to January 1, 2003 has not been delivered to the
Administrative Agent on behalf of the Lenders on or before June 10, 2002 for any
reason.”

 

1.6.  Amendments to Section 10 (Definitions) of the Credit Agreement.

 

(a)   The following definitions in Section 10 of the Credit Agreement shall be
amended by deleting the current version of such definitions and replacing each
with the following version in appropriate alphabetical order:

 

“‘Applicable Base Rate Margin’ shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 3.00%,
effective as of the Amendment No. 6 Effective Date and (ii) in the case of
Tranche B Term Loans, a percentage per annum equal to 3.50%, effective as of the
Amendment No. 6 Effective Date; provided, however, that the percentages per
annum provided in clauses (i) and (ii) above shall be adjusted based on the
adjustments to the Applicable Base Rate Margin described in Schedule I hereto.

 

20

--------------------------------------------------------------------------------


 

All of the percentages set forth above shall be adjusted by the applicable
Interest Reduction Discount.

 

‘Applicable Euro Rate Margin’ shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 4.00%,
effective as of the Amendment No. 6 Effective Date and (ii) in the case of
Tranche B Term Loans, a percentage per annum equal to 4.50%, effective as of the
Amendment No. 6 Effective Date; provided, however, that the percentages per
annum provided in clauses (i) and (ii) above shall be adjusted based on the
adjustments to the Applicable Euro Rate Margin described in Schedule II hereto.

 

All of the percentages set forth above shall be adjusted by the applicable
Interest Reduction Discount.

 

‘Definitive Transaction Agreement’ shall mean a fully executed agreement of
purchase and sale providing for the Major Asset Sale (on an after-tax basis)
between the Borrowers and a third party having no substantive conditions to the
parties obligations to close (other than the conditions that (1) no material
adverse change in the business of the Borrowers shall have occurred and (2) all
regulatory approvals required in order to consummate the transaction shall have
been received) and having such other terms and conditions as are acceptable to
the Steering Committee.

 

(b)  The definition of “Consolidated Interest Expense” in Section 10 of the
Credit Agreement shall be amended by adding the following text after the last
sentence of such definition:

 

“With respect to the Test Periods ending on or prior to December 31, 2002 (where
covenant compliance is being determined as of December 31, 2002 or earlier),
Consolidated Interest Expense shall not include (x) interest on the Floating
Rate Facility or (y) interest accrued by the Parent on the Trust Preferred
Securities (it being understood that such

 

21

--------------------------------------------------------------------------------


 

amounts shall be included with respect to the Test Period ending on December 31,
2002 if compliance is being re-tested on January 3, 2003 for such Test Period).”

 

(c)  The definition of “Indebtedness” in the Credit Agreement shall be amended
by adding the following sentence as the last sentence of such definition:

 

“For the avoidance of doubt, for purposes of Section 9.04 of the Credit
Agreement, Indebtedness shall include the Lease Agreement between the Borrowers
and their affiliates and ALP (TX) QRS 11-28, Inc.”

 

(d)   All references in the definition of ‘Interest Reduction Discount’ and in
the flush left paragraph after the last paragraph of Section 8.07 to the defined
term ‘June 2002 Repayment Event’ shall be replaced by the defined term ‘Major
Asset Sale.’

 

(e)   The following new definitions shall be added to Section 10 in appropriate
alphabetical order consisting of the following:

 

“‘Amendment No. 6 Effective Date’ shall mean November 30, 2001.

 

‘DNE Asset Sale’ shall mean an Asset Sale relating to the Capital Stock or
assets of DNE Systems (on terms and conditions consistent with this Credit
Agreement and otherwise acceptable to the Administrative Agent, except that no
consent of the Lenders shall be required other than the consent of the Steering
Committee).

 

‘Excess Revolving Loans’ shall mean the dollar amount (if any) of Total
Revolving Outstandings in excess of $167,527,100.

 

‘Liquidity’ shall mean the sum of (i) cash on hand plus (ii) Total Unutilized
Revolving Loan Commitments (assuming the aggregate Commitments thereunder are
$225.0 million (less any actual Revolving Loan Commitment reduction effected
after the Amendment No. 6 Effective Date)).

 

22

--------------------------------------------------------------------------------


 

‘Major Asset Sale’ shall mean an Asset Sale or Asset Sales which would include
dispositions attributable to any internal liquidation of assets or lines of
business by the Borrowers (each on terms and conditions consistent with this
Credit Agreement and otherwise acceptable to the Administrative Agent)
generating Net Cash Proceeds of at least $175.0 million (on an after-tax basis).

 

‘Major Asset Sale Letter of Intent’ shall mean a fully executed letter of intent
or substantially similar documentation with a third party (having a demonstrated
ability to consummate timely such transaction) providing for the Major Asset
Sale having only customary terms, conditions and contingencies as are acceptable
to the Steering Committee.

 

‘Projected Liquidity Certificate’ shall mean an Officer’s Certificate delivered
and dated prior to (but in no event more than five Business Days prior to) an
applicable interest payment date under the Floating Rate Facility provided by
the Company and delivered to the Administrative Agent (on behalf of the Lenders)
and Policano & Manzo (which certificate shall be substantially in the form
attached hereto as Exhibit A and satisfactory in substance to Policano & Manzo)
certifying as to the Company’s projections for the specific date through which
Liquidity is being calculated (which shall be annexed to such certificate) and
as to the Borrowers’ Liquidity (after giving effect to the applicable Floating
Rate Facility interest payment).

 

‘Steering Committee of the Lenders’ shall mean that group of Lenders appointed
by the Administrative Agent from time to time to constitute a steering committee
of the Lenders.”

 

(f)    The following definitions in Section 10 of the Credit Agreement shall be
deleted in their entireties:

 

(i)    the definition of “June 2002 Repayment Event”; and

 

23

--------------------------------------------------------------------------------


 

(ii)   the definition of “June 2002 Repayment Event Letter of Intent.”

 

SECTION TWO - WAIVER

 

Effective as of the Amendment No. 6 Effective Date, the Lenders hereby waive
compliance by the Company with Section 9.12 with respect to delivery of the
Subordinated Lender Consent Agreement on or before November 25, 2001.

 

SECTION THREE - INTEREST PAYMENTS

 

Notwithstanding any provisions of the Credit Agreement or this Amendment to the
contrary, as of the Amendment No. 6 Effective Date:

 

(a)  Interest under the Credit Agreement shall be payable (i) monthly in arrears
and (ii) in respect of each Loan, at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand; and

 

(b)  No Interest Period on any Euro Rate Loan incurred or converted after the
Amendment No. 6 Effective Date will be longer than one month.

 

(c)  Interest rates applicable to Euro Rate Loans shall be equal to the greater
of the (i) one-month Euro Rate plus the Applicable Euro Rate Margin on the
Amendment No. 6 Effective Date and (ii) interest rate that would otherwise be
applicable to such Loans under Section 1.08.

 

SECTION FOUR - REVOLVING LOANS

 

Notwithstanding any provisions of the Credit Agreement or this Amendment to the
contrary, as of the Amendment No. 6 Effective Date:

 

(a) The maximum outstanding amount in respect of Revolving Loans during any
period listed below shall not exceed

 

24

--------------------------------------------------------------------------------


 

the amount indicated below including Letter of Credit Outstandings at such time:

 

Period

 

Maximum Total Revolving Outstandings

 

 

 

(millions)

 

Amendment No. 6 Effective Date through 05/20/02

 

$

225.0

 

05/21/02 through 11/19/02

 

214.0

 

11/20/02 through 12/31/02

 

225.0

 

 

(b)  A portion of the Total Revolving Loan Commitment aggregating $19,420,895.62
(which is equal to the aggregate of the Tranche A Term Loan Scheduled Repayment
and Tranche B Term Loan Scheduled Repayment which are due on the last Quarterly
Payment Date of 2001) shall be kept available and be applied only to the making
of such Scheduled Repayments.

 

(c)  Repayment of Excess Revolving Loans shall be paid in full before payment is
made on any other Revolving Loans or on any Tranche of Term Loans with respect
to the receipt of proceeds upon liquidation of any Collateral in bankruptcy or
any distributions from a bankruptcy plan of other insolvency proceeding.

 

SECTION FIVE - CONDITIONS TO EFFECTIVENESS

 

(a)   This Amendment shall become effective as of the Amendment No. 6 Effective
Date when, and only when, the Administrative Agent shall have received:

 

(i)    counterparts of this Amendment executed by each Borrower and the Required
Lenders of each Tranche, and as to any of the Lenders, advice satisfactory to
the Administrative Agent that such Lender has executed this Amendment;

 

(ii)   payment in full of all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees and disbursements of Cahill Gordon &
Reindel, Weil, Gotshal & Manges LLP and local counsel) pursuant to the Credit
Agreement (which costs and expenses shall be paid

 

25

--------------------------------------------------------------------------------


 

by wire transfer of immediately available funds and distributed by the
Administrative Agent to the parties entitled thereto);

 

(iii)  the term of the Receivables Financing Agreement shall have been extended
through June 30, 2002;

 

(iv)  a second amended and restated security agreement substantially in the form
of Exhibit B attached hereto (the “Second Amended and Restated Security
Agreement”) duly authorized, executed and delivered by the Borrowers, the Parent
and each of their respective Subsidiaries, pursuant to which the Collateral
Agent shall have been granted a first priority Lien on and security interest
(with such exceptions as shall be expressly permitted by the Second Amended and
Restated Security Agreement) in the Pledged Collateral (as defined in the Second
Amended and Restated Security Agreement; such Pledged Collateral, the “Security
Agreement Collateral”), which Security Agreement Collateral shall include
substantially all of the tangible and intangible personal property and assets of
the Borrowers, the Parent and each of their respective Subsidiaries except for
such personal property or assets as to which the Steering Committee of the
Lenders shall determine in its sole discretion that the costs of obtaining such
Lien and security interest are excessive in relation to the value of the
security to be afforded thereby;

 

(v)   a second amended and restated pledge agreement substantially in the form
of Exhibit C attached hereto (the “Second Amended and Restated Pledge
Agreement”) duly authorized, executed and delivered by the Borrowers, the Parent
and each of their respective Subsidiaries, pursuant to which the Collateral
Agent shall have been granted a first priority Lien on and security interest in
the Pledged Collateral (as defined in the Second Amended and Restated Pledge
Agreement; such Pledged Collateral, the “Pledge Agreement Collateral”), which
Pledge Agreement Collateral shall include all the shares of capital stock or
other equity interests of each Subsidiary of the Borrowers (which Subsidiaries
are listed in Annex B hereto) and the Parent except for such capital stock or
other equity interests as to which the Steering Committee of the Lenders shall
determine in its sole discretion that the costs of obtaining such Lien and
security interest are excessive

 

26

--------------------------------------------------------------------------------


 

in relation to the value of the security to be afforded thereby;

 

(vi)   each document (including, without limitation, UCC financing statements)
required by the Second Amended and Restated Security Agreement or the Second
Amended and Restated Pledge Agreement or under applicable law or reasonably
requested by the Collateral Agent to be executed, filed, registered and/or
recorded (including, without limitation, all related guarantees, assignments,
supplements and other instruments) in order to create in favor of the Collateral
Agent, for its benefit and for the benefit of the Secured Parties thereunder, a
perfected Lien on the Security Agreement Collateral and Pledge Agreement
Collateral, prior and superior in right to any other Person (other than (x) such
exceptions as the Steering Committee of the Lenders may determine in its sole
discretion and (y) Liens expressly permitted by the Second Amended and Restated
Security Agreement or the Second Amended and Restated Pledge Agreement,
respectively), which documents shall be in proper form for filing, registration
or recordation to the extent applicable;

 

(vii)   the legal opinion of Proskauer Rose LLP, counsel to the Borrowers, the
Parent and their respective Subsidiaries in form and substance reasonably
acceptable to the Collateral Agent;

 

(viii)  to the extent not previously delivered to the Collateral Agent (a) the
certificates representing the Pledged Securities (as defined in the Second
Amended and Restated Pledge Agreement), together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (b) each Intercompany Note (as defined in the Second Amended
and Restated Pledge Agreement) endorsed in blank (or accompanied by a duly
executed transfer form in blank) by the pledgor thereof; and

 

(ix)   except as otherwise determined by the Steering Committee of the Lenders
in its sole discretion, Control Agreements (as defined in the Second Amended and
Restated Security Agreement) or the foreign equivalent thereof duly authorized,
executed and delivered by the parties thereto, with respect to each Securities
Account, Commodity Account,

 

27

--------------------------------------------------------------------------------


 

Deposit Account (each as defined in the Second Amended and Restated Security
Agreement) and each other account maintained by any pledgor.

 

(b)  The effectiveness of this Amendment is further conditioned upon the
execution of and delivery to the Administrative Agent on behalf of the Lenders
of an amendment (in form and substance satisfactory to the Administrative Agent
and the Steering Committee) to the Floating Rate Facility setting forth the
agreement between the Borrowers and each Lender (as that term is defined in the
Floating Rate Facility) under the Floating Rate Facility, and any other holders
of notes issued under the Floating Rate Facility, with respect to the amendment
of the Floating Rate Facility to provide for the terms described in Section 8.04
of this Credit Agreement, which agreement (or any ancillary agreement or
undertaking) shall not contain any provision for the payment of compensation to
the Lenders (or other holders) for their consent thereunder, other than payment
of increased interest in kind or other non-cash compensation, which
compensation, if any, is subject to the subordination provisions of the Floating
Rate Facility (or otherwise ranking pari passu with all obligations under the
Floating Rate Facility).  The effectiveness of this Amendment is further
conditioned on such amendment to the Floating Rate Facility providing that:

 

(i)    the payment of in-kind interest under the Floating Rate Facility shall be
permitted; and

 

(ii)   provide that the Blocking Notice dated November 27, 2001 and delivered
pursuant to Section 8.02 of the Floating Rate Facility shall be deemed not to
have been delivered and, therefore, shall not prohibit the delivery of another
Blocking Notice pursuant to the Floating Rate Facility.

 

(c)  The effectiveness of this Amendment (other than Sections Five through
Seven) is further conditioned upon the accuracy of the representations and
warranties set forth in Section Seven hereof.

 

28

--------------------------------------------------------------------------------


 

SECTION SIX - AMENDMENT FEE

 

(a)   Each Lender that executes and delivers a signature page to this Amendment
not later than 12:00 p.m. (New York time) on December 13, 2001 (each, a
“Qualifying Lender”) will be entitled to receive an amendment fee (the “First
Amendment Fee”) of 0.25% of the total aggregate credit exposure (i.e., Loans
plus undrawn Revolving Loan Commitments) of such Lender on the Amendment No. 6
Effective Date and payable upon the earlier of:  (a) 12:00 p.m. (New York time)
on June 30, 2002 and (b) the closing date of the DNE Asset Sale.  The First
Amendment Fee shall be paid by the Borrowers by wire transfer of immediately
available funds to the Administrative Agent and shall be distributed by the
Administrative Agent to each of the Qualifying Lenders.

 

(b)   Each Qualifying Lender will also be entitled to receive an additional
amendment fee (the “Second Amendment Fee”) of 0.75% of the total aggregate
credit exposure (i.e., Loans plus undrawn Revolving Loan Commitments) of such
Lender on the Amendment No. 6 Effective Date and payable upon the earliest to
occur of (a) the consummation of the Major Asset Sale, (b) the occurrence of an
Event of Default and (c) the termination and repayment in full of all
obligations under the Credit Agreement.  The Second Amendment Fee shall be paid
by the Borrowers by wire transfer of immediately available funds to the
Administrative Agent and shall be distributed by the Administrative Agent to
each of the Qualifying Lenders.

 

SECTION SEVEN - REPRESENTATIONS AND WARRANTIES

 

The Parent and the Company hereby confirm, reaffirm and restate the
representations and warranties made by it in Section 6 of the Credit Agreement
and all such representations and warranties are true and correct in all material
respects as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), except
such representations and warranties need not be true and correct to the extent
that changes in the facts and conditions on which such representations and
warranties are based are required or permitted under the Credit

 

29

--------------------------------------------------------------------------------


 

Agreement or such changes arise out of events not prohibited by the covenants
set forth in Sections 7 and 8 of the Credit Agreement or otherwise permitted by
consents or waivers.  The Company hereby further represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Agents and each Lender that:

 

(a)   Each Credit Party has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

 

(b)   No Default or Event of Default has occurred and is continuing;

 

(c)   No consent of any person other than all of the Lenders and the Agents
parties hereto, and no consent, permit, approval or authorization of, exemption
by, notice or report to, or registration,  filing or declaration with, any
governmental authority is required in connection with the execution, delivery,
performance, validity or enforceability against any Credit Party of this
Amendment;

 

(d)   This Amendment has been duly executed and delivered on behalf of each
Credit Party by a duly authorized officer or attorney-in-fact of such Credit
Party, and constitutes a legal, valid and binding obligation of each Credit
Party enforceable against such Credit Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, preferential transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors’ rights and
remedies generally, (b) general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law), and by the
discretion of the court before which any proceeding therefor may be brought, or
(c) public policy considerations or court administrative, regulatory or other
governmental decisions that may limit rights to indemnification or contribution
or limit or affect any covenants or agreements relating to competition or future
employment; and

 

(e)   The execution, delivery and performance of this Amendment will not violate
(i) any provision of law applicable

 

30

--------------------------------------------------------------------------------


 

to any Credit Party or (ii) any contractual obligation of any Credit Party,
other than such violations that would not reasonably be expected to result in,
singly or in the aggregate, a Material Adverse Effect.

 

SECTION EIGHT - MISCELLANEOUS

 

(a)   Except as herein expressly amended, the Credit Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, except as otherwise provided herein, are ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms.

 

(b)   This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be an original and all of which shall
constitute one and the same agreement.

 

(c)   THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS.

 

(d)   This Amendment shall not constitute a consent or waiver to or modification
of any provision, term or condition of the Credit Agreement, other than such
terms, provisions, or conditions that are required to consummate the
transactions contemplated by this Amendment.  All terms, provisions, covenants,
representations, warranties, agreements and conditions contained in the Credit
Agreement, as amended hereby, shall remain in full force and effect.

 

31

--------------------------------------------------------------------------------

